Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                          Election/Restrictions

A. Restriction to one for following inventions is required under 35 U.S.C. 121:

I.    Claims 1-28 are drawn to interprogram communication, classified in G06F 9/54. 	II.    Claim 29-39 is are drawn to arrangements to facilitate interaction with further interrogation devices, e.g. such that at least two interrogation device may function and cooperate in a network of such device, classified in G06K 7/10475.   
The inventions are distinct, each from the other because of the following reasons. Invention I, II are related as sub combinations disclosed as usable together in a single combination. The sub combinations are distinct from each other if they are shown to be separately usable. In the instance case, invention I for interprogram communication, invention II for arrangements to facilitate interaction with further interrogation devices, e.g. such that at least two interrogation device may function and cooperate in a network of such device. See MPEP 806.05(d).
Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification, different searches and their recognized divergent subject matter, and the search required for group I is not required for group II, the search required for group II are not required for group I . Therefore, the restriction for examination purposes as indicated is proper.
                                                               Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LeChi  Truong whose telephone number is ( 571) 272-3767.  The examiner can normally be reached on 10-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Chow, Dennis can be reached on ( 571) 272-7767   . The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR of Public PAIP. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIP system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
                                   /LECHI TRUONG/                                                  Primary Examiner, Art Unit 2194